Title: [Diary entry: 2 November 1789]
From: Washington, George
To: 

Monday 2d. Having made previous preparations for it—About 8 Oclock attended by the President, Mr. Langden & some other Gentlemen, I went in a boat to view the harbour of Portsmouth;

which is well secured against all Winds; and from its narrow entrance from the Sea, and passage up to the Town, may be perfectly guarded against any approach by water. The anchorage is also good & the Shipping may lay close to the Docks &ca. when at the Town. In my way to the Mouth of the Harbour, I stopped at a place called Kittery in the Provence of Main, the River Piscataqua being the boundary between New Hampshire and it. From hence I went by the Old Fort (formerly built while under the English government) on an Island which is at the Entrance of the Harbour and where the Light House stands. As we passed this Fort we were saluted by 13 Guns. Having Lines we proceeded to the Fishing banks a little with out the Harbour and fished for Cod—but it not being a proper time of tide we only caught two—with wch. about 1 Oclock we returned to Town. Dined at Col. Langdons, and drank Tea there with a large Circle of Ladies and retired a little after Seven O’clock. Before dinner I recd. an address from the Town—presented by the Vice-President and returned an answer in the Evening to one I had recd. from Marblehead and an other from the Presbiterian Clergy of the State of Massachusetts & New Hampshire delivered at Newbury Port; both of which I had been unable to answer before.